337 F.2d 859
64-2 USTC  P 9836
George RISCALLA and Marjorie A. Riscalla, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 21120.
United States Court of Appeals Fifth Circuit.
Nov. 9, 1964.

Hugh F. Culverhouse, James E. Miller, Jacksonville, Fla., for petitioners.
Louis F. Oberdorfer, Asst. Atty. Gen., Carolyn R. Just, Lee A. Jackson, Dept. of Justice, R. P. Hertzog, Acting Chief Counsel, IRS, Glen E. Hardy, Robert N. Anderson, Dept. of Justice, Washington, D.C., for respondent.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
The Tax Court held that a per diem allowance to the appellant taxpayer was taxable income.  It was also held that proof was insufficient to sustain a deduction for jobsite transportation expense.  The Tax Court's determination was correct on both issues.  Its decision is


2
Affirmed.